DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species III in the reply filed on 2/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
Claims 1, 4, 7-10 and are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claim 1 recite a “a method for operation of a drink preparation machine” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a processor may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In the instant case the mere nominal recitation of the generic communication unit designed for wireless communication does not take the claim limitations out of the mental process because in this case imposes no limits on “whether the drinks preparation machine is ready for producing the total product”, 
The claims merely encompass the abstract idea “if the drink preparation machine is ready for producing” by mere observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic drink preparation machine fails to provide 
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, Applicant recites a generic drink preparation machine which is insufficient to provide an inventive concept. Applicant’s Specification lists several different type of beverages which are not limited by type or even temperature the method could be used upon, leading one to determine that Applicant’s recitation of a drink preparation machine is insufficient to provide particularity to the claimed machine.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic drink preparation machine is merely a machine on which the method operates which is not limited. As indicated above, Applicant’s Specification discloses that the method is implemented by communication unit that directs the operation of the drink machine which includes heated drinks, cold drinks, combination drinks, vending machines as examples. These appliances perform vastly different operations with different methods and outcomes. Application of the same “if the drink preparation machine is ready for producing” on such disparate drink machines shows that the drink machine is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
The additional claim element(s) of “designed for wireless communication”, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity. By failing to explain how the process variable is selected, integrate into any specified drink preparation or machine, or specify a machine by structure, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the drink preparation, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly 
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “a method for operation of a drink preparation machine” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because Independent claim 14 is not directed to a single statutory invention and instead “embraces or overlaps two different statutory classes of invention" and thus the claim is directed to neither a "process" nor a "machine" (See MPEP 2173.05 (II)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims, 8 the phrase “in particular” render the claim indefinite because it is unclear if the limitations which follow the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 is rejected as an Independent claims claiming both an apparatus and a method.  Where the single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph. See MPEP 2173.05(p).

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 14 is directed to the statutory class of an apparatus however refer in dependent form to method claims which are a separate defined statutory class and thus are rejected as the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35  U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

	

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rognon et al. (20120295234).
Rognon teaches a method for operation of a drinks preparation machine (par. 0055) for producing a total product amid the use of a portion package (par. 0055, par. 0087 capsule), wherein the drinks preparation machine comprises a communication unit (par. 0082), which is designed for wireless communication (par. 0084), wherein the method comprises the following steps which are carried out by the drinks preparation machine; 
A receiving step for receiving, by way of the communication unit, an activation command (par. 0089; insert command).
An examination step for examining whether the drinks preparation machine is ready for producing the total product (par. 0089; presence sensor), and if the drinks preparation machine is ready for producing the total product:
A confirmation step for sending (par. 0089; prompt message removed from display), by way of the communication unit (par. 0089), a confirmation that the activation command has been received and the drinks preparation machine is ready for producing the total product (par. 0089).
A production step for producing the total product (par. 0088; par. 0091).
The examination step comprises one or more of the following sub-examination-steps for examining an operating state of the drinks preparation;
Examining whether the drinks preparation machine is ready for producing the total product (par. 0089; capsule presence sensor).
Examining whether no error messages of the drinks preparation machine are present (par. 0089; prompt removed).
Should the machine not be ready for producing the total product, an error information step for sending, by way of the communication unit, error information that the activation command has been received and the drinks preparation machine is not ready for producing the total product (par. 0089; prompt remains relative presence detector).
The production step is carried out with a specifiable temporal delay after the receiving step (par. 0089 time to identify presence) or after the confirmation step (par. 0089 time to remove message from display), in particular with a temporal delay which is specified by a message which is received via the communication unit (par. 0089).

A further step, a production error message step (par. 0091; error requiring insert of second capsule relative production requiring more than one capsule) for sending, by way of the communication unit, a production error message that an error has occurred on producing the total product (par. 0091 second capsule required to produce total product).
With respect to claim 14 a drink preparation machine (par. 0055).


Claims 1, 4, 7-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aigner et al. (20130220135).
Aigner teaches a method for operation of a drinks preparation machine (par. 0001) for producing a total product amid the use of a portion package (par. 0007; capsule), wherein the drinks preparation machine comprises a communication unit (par. 0018; operating means), which is designed for wireless communication (par. 0023), wherein the method comprises the following steps which are carried out by the drinks preparation machine; 
A receiving step for receiving, by way of the communication unit, an activation command (par. 0018 on/off).
An examination step for examining whether the drinks preparation machine is ready for producing the total product (par. 0019; normal operating mode),
and if the drinks preparation machine is ready for producing the total product (par. 0019 normal operating mode)
A confirmation step for sending (par. 0019; progress of preparation), by way of the communication unit (par. 0018), a confirmation that the activation command has been received and the drinks preparation machine is ready for producing the total product (par. 0019 normal operating mode).
A production step for producing the total product (par. 0019 normal operating mode).
The examination step comprises one or more of the following sub-examination-steps for examining an operating state of the drinks preparation;

Examining whether no error messages of the drinks preparation machine are present (par. 0019 normal operating mode).
Should the machine not be ready for producing the total product, an error information step for sending, by way of the communication unit, error information that the activation command has been received and the drinks preparation machine is not ready for producing the total product (par. 0020 stops operation).
The production step is carried out with a specifiable temporal delay after the receiving step (par. 0019 time of preparation) or after the confirmation step (par. 0019 time of preparation), in particular with a temporal delay which is specified by a message which is received via the communication unit (par. 0018 operating program selected).
A further step (par. 0019), a completion confirmation step for sending, by way of the communication unit a completion confirmation that the production of the total product is completed (par. 0019 progress of preparation; time completed)
A further step, a production error message step (par. 0020) for sending, by way of the communication unit, a production error message that an error has occurred on producing the total product (par. 0020 detects malfunction).
With respect to claim 14 a drink preparation machine (par. 0001).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20180325307; 20120245732; 9101246; 20050015348; 20150305551; 20060112831; 20030230597 directed to automated drink machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/Primary Examiner, Art Unit 1792